—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Murphy, J.), rendered July 13, 2010, convicting him of manslaughter in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s purported waiver of his right to appeal cannot be considered knowing, voluntary, and intelligent, as the defendant was incorrectly informed that his right to appeal did not include the right to appellate review of his sentence on the ground that it was excessive (see People v Murray, 68 AD3d 896, 896-897 [2009]; People v Caleb C., 32 AD3d 543 [2006]; People v Brown, 13 AD3d 548, 549 [2004]). Accordingly, we have considered the defendant’s contention that the sentence imposed was excessive. Nonetheless, we find that contention to be without merit (see People v Suitte, 90 AD2d 80 [1982]). Skelos, J.P., Dickerson, Hall, Roman and Cohen, JJ., concur.